Citation Nr: 1023494	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the apportionment of the Veteran's compensation 
benefits in the amount of $300.00 monthly for the support of 
the Veteran's child was proper.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

The Veteran is the appellant in the matter on appeal.  The 
legal custodian of his dependent child is his ex-spouse 
B.M.M., the claimant in this case.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that granted apportionment of $300.00 per month from 
the Veteran's disability benefits for the support of A.C.M., 
the Veteran's son.  Original jurisdiction over the claims 
file was subsequently transferred to the RO in Huntington, 
West Virginia.  

The Board notes that although the Veteran requested a Board 
hearing in his substantive appeal (VA Form 9) he responded to 
a hearing confirmation letter by specifically checking the 
box indicating that he wished to withdraw his request for a 
hearing.  There are no subsequent hearing requests of record.

When this case was most recently before the Board in October 
2008, it was remanded for further development.  The file has 
now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A.C.M. is the dependent son of the Veteran.

2.  The Veteran is currently receiving compensation for 
service-connected psychiatric disability evaluated at 100 
percent since July 8, 1998; he has also been granted 
entitlement to VA Dependents' Educational Assistance under 38 
U.S.C. chapter 35 and receives Social Security Administration 
disability benefits.

3.  Apportionment of the Veteran's benefits in the amount of 
$300.00 a month in support of his son A.C.M. is reasonable 
and does not create undue hardship on the Veteran.




CONCLUSION OF LAW

Apportionment of the Veteran's compensation benefits in the 
amount of $300.00 monthly for the support of his child was 
proper.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks restitution of that part of his monthly VA 
disability benefits that has been apportioned to his 
dependent son.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  That is, the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to decisions regarding how 
benefits are paid.  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2009).

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were not, however, initially 
followed in this case.  Pursuant to a Board remand order 
dated in October 2008, the RO took remedial action and 
ensured that appropriate notification was dispatched to each 
of the parties to the contested claim.  The RO provided both 
parties (the claimant and the Veteran) with remedial notices 
and determinations related to the contested claim, and 
advised both parties of the applicable law and regulations.  
The claim was subsequently adjudicated in a supplemental 
statement of the case, and thus any presumed prejudice 
associated with the delayed timing is rebutted.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file; and neither party has contended otherwise. The Board 
therefore concludes that neither the appellant nor the 
Veteran is prejudiced by a decision on the claim at this 
time.

Timeliness of Appeal

The Board's remand in October 2008 directed the RO to review 
the file and determine whether a timely Notice of 
Disagreement (NOD) had been filed in this case.  The RO 
reviewed the file and issued a Supplemental Statement of the 
Case (SSOC) in March 2010 holding a timely NOD [sic] had not 
been filed because the Veteran did not submit a Substantive 
Appeal within 30 days after issuance of the Statement of the 
Case (SOC) in September 2005.  The SSOC acknowledged the 
letter accompanying the SOC had erroneously informed the 
Veteran he had 60 days within which to submit a Substantive 
Appeal; however, the Substantive Appeal (VA Form 9) was 
received in November 2005, past the actual 30-day window 
applicable in this case.

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.

When the issue on appeal involves finally contested claims, 
an NOD from the person adversely affected must be filed 
within 60 days from the date of mailing of the notification 
to him or her; otherwise the determination will become final.  
The date of mailing of the letter of determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an NOD has been timely filed.  
38 C.F.R. § 20.501(a).

In this case the Veteran is the adversely-affected party.  
The letter notifying him of the determination is dated 
September 27, 2004.  The Veteran's NOD was received October 
15, 2004.  The Veteran accordingly clearly submitted a timely 
NOD, and the Board turns its attention to whether a 
Substantive Appeal was timely filed.

When the issue on appeal involves finally contested claims, a 
Substantive Appeal must be filed within 30 days from the date 
of mailing of the SOC.  The date of mailing of the SOC will 
be presumed to be the same as the date of the SOC for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.501(b).

In this case the SOC is dated September 23, 2005.  As noted 
in the SSOC, the SOC erroneously informed the Veteran he had 
60 days to submit a Substantive Appeal; the Veteran's 
Substantive Appeal was received by the RO on November 15, 
2004, which is within the 60-day appeals window of which the 
Veteran was notified but not within the 30-day window that 
was actually applicable.

The Board finds at this point that the Veteran's Substantive 
Appeal was not timely within the dictates of 38 C.F.R. 
§ 20.501(b).  However, the United States Court of Appeals for 
Veterans Claims (Court) has essentially held the Board must 
accept appeals even if the Substantive Appeal is untimely, 
when there is no evidence that the RO closed the appeal, and 
it treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003). 

Because the Veteran's appeal has been treated as timely for 
the past six years, the Board finds Gonzalez-Morales applies 
in this case.  The Board will accordingly adjudicate the 
merits of the issue on appeal.
   
Legal Principles

A veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the Veteran is not residing with his or her spouse, or if 
the veteran's children are not residing with the veteran and 
the veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support.  It is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her, while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" apportionment, 
but special circumstances exist which warrant giving 
additional support to "dependents."  See, e.g., 
Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. 
Vet.Reg.No.6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the claimant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

Analysis

In August 2003 the Veteran filed a VA Declaration of Status 
of Dependents (VA Form 21-686c) stating he had recently 
divorced from his second wife K.M. in May 2003 but reported 
one dependent child, A.C.M., in the custody of his first wife 
B.M.M. who is the claimant in this case.  The RO subsequently 
notified the Veteran in August 2003 that his VA benefits had 
been adjusted to reflect loss of a spouse but addition of a 
child.

The claimant B.M.M. submitted a claim for apportionment in 
November 2003 on behalf of the child A.C.M..  She enclosed a 
birth certificate showing A.C.M. is the child of herself and 
the Veteran.

In January 2004 the RO sent letters to the Veteran and to the 
claimant asking them to list their respective assets and 
liabilities.  The letter notified the parties that the RO 
would initially withhold $300.00 from the Veteran's monthly 
benefit checks beginning in April 2004 while reviewing the 
application for apportionment, but that if apportionment was 
granted it would be effective from November 2003.

The Veteran did not respond to the RO's letter requesting 
assets and liabilities, but the claimant submitted a 
statement in March 2004 showing income of $430.00 every two 
weeks from her job and $591.00 monthly from the Social 
Security Administration (SSA).  She enclosed a statement from 
SSA showing the $591.00 was issued to her on behalf of her 
son A.C.M. and enclosed pay stubs from her employer.  She 
listed current debt of $2,000.00 for credit cards, $10,000.00 
for automobile, $5,000.00 for orthodontic and $88,612.00 for 
home mortgage.  She also listed average monthly expenses of 
$368.58 for rent, $55.00 for credit cards, $300.00 for food, 
$60.00 for school, $100.00 for miscellaneous, $150.00 - 
$250.00 for electric, $171.58 for auto payment, $5.00 for 
entertainment, $58.28 for telephone, $40.00 for firewood, 
$92.50 for car insurance, $35.00 - $40.00 for water, $100.00 
for household expenses, $65.00 - $70.00 for gas, and $58.28 
for direct television.  She also listed average recurring 
expenses of $324.31 per year for home insurance, $250.00 for 
car tires and $25.00 for oil changes.  She asserted she had 
no health or dental insurance, and asserted she received no 
money from the Veteran in support of A.C.M..

In September 2004 the RO issued the decision on appeal 
granting apportionment to the claimant of $300.00 per month 
on behalf of her son A.C.M. effective from November 6, 2003, 
the date the claim was received.  The decision noted the 
Veteran currently received $2,325.00 in monthly VA benefits 
and had not reported his income or liabilities, whereas the 
claimant had submitted a financial statement showing definite 
need.  The decision also noted that $300.00 had been withheld 
from the Veteran's benefits since April 2004 without 
objection by the Veteran.  

The Veteran asserted in his NOD, filed in October 2004, that 
A.C.M. was already receiving upward of $550.00 per month in 
SSA benefits from the Veteran.  He also reported he had no 
contact with his son due to circumstances beyond his control.

The Veteran also submitted a letter in October 2004 asserting 
he had remarried his second wife K.M. and disavowing that 
A.C.M. was his dependent.

In November 2004 the Veteran submitted a letter stating SSA 
was already taking $591.00 per month from him to support 
A.C.M.; the Veteran's letter asserts he could not afford to 
have $300.00 more to be taken from him without causing 
"great financial hardship."  The Veteran enclosed an SSA 
letter advising him that he was currently receiving $1,182.00 
per month in SSA benefits, reduced by $66.60 for medical 
insurance premiums and leaving regular monthly SSA 
compensation of $1,115.00 per month.  The SSA letter states 
SSA was currently paying $591.00 child benefits for A.C.M. 
and had been doing so since October 1992; however, the letter 
does not imply that such child payments represented a 
reduction of the Veteran's own benefits.

The Veteran's Substantive Appeal, received in November 2004, 
asserts claimant B.M.M. had misled him into thinking she only 
received a little over $300.00 per month to support A.C.M.; 
he had no idea until recently that B.M.M. received $591.00 
from SSA or that she received state assistance.  He was 
informed by the Huntington RO that he could claim A.C.M. as a 
dependent but had no idea how much such action would cost 
him.  The Veteran had no visitation rights because B.M.M. was 
"impossible to deal with."

In December 2004 the Veteran submitted a Statement in Support 
of Claim (VA Form 21-4138) expressing doubt that A.C.M. was 
actually his child.  He accused B.M.M. of having lied to him 
about the child's paternity and about her own income.  He 
also accused B.M.M. of misrepresenting her income to VA.  He 
requested a paternity test.

The Veteran submitted a letter in January 2005 reiterating 
his doubt that A.C.M. was his child and his request for a 
paternity test.  He stated his most recent VA disability 
check was only $635.00, so reduction of his VA check by 
$300.00 represented an "extreme financial hardship" (the 
Veteran was paying rent, making payments on two cars, helping 
his mother, and his wife was on SSA disability for multiple 
sclerosis).  He asserted that B.M.M. lived in a new home, 
drove a new car, received many welfare benefits and also had 
a job at night.  He reiterated that B.M.M. had lied to him 
about how much money she receives for A.C.M.'s support and 
that he believed she received half the Veteran's SSA 
benefits.

The Veteran submitted a letter in June 2005 asserting that 
B.M.M. lived with another man, had a job, and drew illegal 
government benefits to which she was not entitled.  He 
asserted B.M.M. was better off than him in terms of money and 
material possessions.  He asserted B.M.M. prevented him from 
ever seeing A.C.M. and that she hated the Veteran and his 
family for no reason.

In his substantive appeal, received in  November 2005, the 
Veteran asserted that he had only agreed to let B.M.M. have 
$300.00 from his VA compensation because she promised to 
allow him visitation rights; since she began to receive the 
money she had not allowed him any visitation or any other 
contact with his son at all.  He reiterated that B.M.M. had 
more income than she had reported to VA.   

The claimant submitted a letter to VA in November 2008 in 
which she asserted the Veteran received a disability pension 
from a workplace accident that had happened 30 years before; 
he also received SSA benefits as did his current wife, and 
the Veteran worked "under the table."  Together the Veteran 
and his current wife made more than $5,000.00 per month.  She 
stated that she had to change jobs because the Veteran and 
his current wife would call her at her workplace and hound 
her.  She stated that she was not preventing A.C.M. from 
speaking to the Veteran; rather, A.C.M. chose not to have 
contact with the Veteran because he was bitter at having been 
neglected by the Veteran.

On review of the evidence above the Board finds apportionment 
of $300.00 per month was properly granted.

Although the Veteran has recently asserted doubts about the 
paternity of A.C.M., the birth certificate of record 
establishes the Veteran as the father, and the Veteran's VA 
Form 21-686c filed in July 2003 acknowledged A.C.M. as his 
dependent child.  The Board accordingly has no reasonable 
basis on which to dispute that A.C.M. is the dependent child 
of the Veteran.
  
The Veteran and the claimant have exchanged recriminations in 
which each accuses the other of underreporting income to VA.  
However, the fact remains that only the claimant B.M.M. has 
submitted a financial statement to VA.  In the absence of 
corresponding data from the Veteran, the Board cannot assess 
whether the Veteran in fact is suffering a hardship due to 
the $300.00 apportionment as he generally contends.

The Veteran has repeatedly complained that the $591.00 
received by A.C.M. in SSA benefits comes out of his own SSA 
compensation.  However, he has shown no evidence that this is 
the case.  SSA documents on file appear to indicate that the 
SSA benefit received by A.C.M. is in his own right and 
unrelated to any benefit received by the Veteran; it is up to 
the Veteran to demonstrate otherwise.

The Veteran asserts B.M.M. has kept him from visiting or 
contacting A.C.M., but in the absence of evidence to the 
contrary the Board must conclude the Veteran was not afforded 
court-appointed visitation rights.  Further, the question of 
visitation is frankly irrelevant to the issue of 
apportionment of benefits, which is decided on the basis of 
equitable provision of support to dependents of veterans.

The Board notes the Veteran receives VA payment as being 100 
percent disabled; he also receives additional VA benefits for 
having A.C.M. as a dependent (of which $300.00 is being 
apportioned for A.C.M.'s support).  By the Veteran's 
admission he and his current wife also receive SSA disability 
benefits.  It is not shown the Veteran and his current wife 
have any other dependents relying on them for support.  In 
short, there is no indication that the amount of $300.00 
causes any hardship to the Veteran.

As noted above,  38 C.F.R. § 3.451 provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her, while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  At the time of the most recent adjustment of VA 
benefits in December 2006, the Veteran's net monthly VA 
benefit was $2,265.00; the $300.00 apportionment accordingly 
represents less than 14 percent of his net VA benefits.  The 
Board cannot find such a percentage to be unreasonable or 
inequitable.

(The Board acknowledges the Veteran's assertion he had only 
received $635.00 in VA compensation in January 2005.  It 
appears that at the time the RO was collecting an overpayment 
of benefits, resulting in reduced benefit payments until the 
overpayment was resolved; the Veteran's appropriate avenue of 
redress would have been to request waiver of the overpayment 
rather than attempt to argue the apportionment had become 
inequitable.)

Based on the analysis above the Board finds the apportionment 
in the amount of $300.00 monthly is proper.  Accordingly, the 
appeal must be denied.

  
ORDER

The Board having determined that an apportionment of the 
Veteran's service-connected disability compensation benefits 
in the amount of $300.00 monthly in support of his Adrian is 
proper; the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


